DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
	Applicant’s amendments to the claims of December 15, 2021, in response to the Office Action of September 15, 2021, are acknowledged.

Response to Arguments
	Applicant argues that the prior art does not teach a ratio of components ranging from 1:6 to 6:1.  Further, Applicant argues that even if combined, the prior art would not direct a POSA to expect treatment of a claimed condition/symptoms.
The examiner notes that the instant claim is a product claim.  There is no subject population.   In regard to ratio ranges of vitamin D3 and 25-OH D3 in claim 1, Bishop teaches amounts of which overlaps with the claimed invention. See par. 112.  Bishop teaches doses for 25-hydroxyvitamin D3 from 1 to 1000 mcg per unit dose. See par.’s 91-93.  Doses for vitamin D3 are taught to be greater than 5,000 IU, or greater than 7,500 IU, or greater than 10,000 IU. [0085]. Since 1 mcg is equal to 40 IU, the ratio of the combination overlaps with claimed 6:1 to 1:6. 
Messner teaches the claimed combination of agents.  Further, Bishop teaches a most preferable dosage to include a dosage that falls within the claimed dosage for 25-hydroxyvitamin D3.  While it is true that Bishop does not teach a specific dosage for cholecalciferol for combination therapy, Bishop explains that the currently available (i.e., known) and currently recommended by the NKF and other leading experts is 50,000 IU cholecalciferol.  A dosage form that includes 50,000 IU and 600 mcg for controlled release falls within the claimed range.  Further, preparations typically contain 400 IU to 5000 IU vitamin D3.  If a formulation contains 400 to 5000 IU vitamin D3 and 30 mcg 25-hydroxyvitamin D3, this equates to: 10 mcg to 125 mcg vitamin D3 and 30 mcg 25-OH D3, which includes a ratio of 1:3 to approximately 4:1.  This breadth of the typical dosage with the preferred dosage taught by Bishop falls within the claimed ratio.
	The claimed ratio is broad and there is no allegation of unexpected results via a criticality of a claimed range.  Even if the teachings of the prior art did not overlap those claimed, the ability to optimize a claimed dosage for the benefit of the functioning of the musculoskeletal system would be obtainable through nothing more than routine experimentation.  Such would be reasonably expected because it is explicitly taught.

Status of the Claims
	Claim 1 is pending and examined.

(Maintained) Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bishop et al. (US Patent 8,361,488, US 2009//017648), in view of Bishop (WO2007/092755) (“Messner”).

In regard to ratio ranges of vitamin D3 and 25-OH D3 in claim 1, Bishop teaches the amounts of which overlaps with the claimed invention. See par. 112.  Bishop teaches doses for 25-hydroxyvitamin D3 from 1 to 1000 mcg per unit dose. See par.’s 91-93.  Doses for vitamin D3 are taught to be greater than 5,000 IU, or greater than 7,500 IU, or greater than 10,000 IU. [0085].  Since 1 mcg is equal to 40 IU, the ratio of the combination overlaps with claimed 6:1 to 1:6. 
Doses of 50,000 IU per week are approximately equivalent to 7,000 IU per day. See par. 25.
Bishop teaches administration to a subject which includes humans, and adult humans. See par.’s 63 and 86, e.g.  However, one skilled in the art at the time the invention was filed would be able to figure out suitable dosing depending on the condition, severity of the disease and age for the treatment for adult or elderly adult.  
Bishop teaches that doses at intervals of once a day, once every other day, three times a week, twice a week, weekly, or every 2 weeks. Such doses are preferred for use with adult humans to maintain serum concentrations of 25(OH) D at 30 ng/mL or above, one such capsule can be administered per day to adult patients. See par. 86.
In regards to muscle function in claim 1, Bishop teaches that vitamin D hormones are required for the normal functioning of the musculoskeletal and immune system. See par. 4.  In regards to muscle strength and function as in claim 1, Bishop teaches that inadequate supply of vitamin D can cause many disorders which includes muscle weakness. See par. 9. 

	Thus, when a POSA is taught to administer 25-hydroxyvitamin D3 in combination with vitamin D3, they would use the preferred dosage of 25-hydroxyvitamin D3 in combination with the currently available dosage of vitamin D3 (absent guidance to the contrary).  These preferred and recommended dosages are the claimed dosages.  For example, 30 mcg per day is 210 mcg weekly of 25-OH D3.  Further, 50,000 IU is equivalent to 1250 mcg.  If 1250 mcg vitamin D3 is administered with 600 mcg 25-hydroxyvitamin D3, they are administered in a ratio of approximately 1:2 to 2:1.  This falls within the claimed ratio.
	Messner prepared dosages forms for oral administration comprising 1 to 50 mcg per unit for controlled or substantially controlled release. See par. 33.  The dosages can contain more than one active compound described therein. See par. 52.  Cholecalciferol is an example of a second therapeutic agent for administration. See par. 53.
	Overall, Messner teaches the claimed combination of agents.  Further, Bishop teaches a most preferable dosage to include a dosage that falls within the claimed dosage for 25-hydroxyvitamin D3.  While it is true that Bishop does not teach a specific dosage for cholecalciferol for combination therapy, Bishop explains that the currently available (i.e., known) and currently recommended by the NKF and other leading experts is 50,000 IU 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the instant invention to combine the teachings of Bishop to arrive at the claimed compositions.  One would be motivated to do so because the claimed agents are taught for administration to the same subject population at claimed dosages.  Further, a composition comprising the same is also taught.  Moreover, combining two agents for administration to a same subject at the same time in a single formulation would be for daily, weekly, or monthly administration.  Even further, dosages are taught that fall within the claimed weekly and monthly amounts and the ratio of 1:6 to 6:1 is taught and/or rendered obvious by the teachings of the prior art.  As such, there is a reasonable and predictable expectation of success in arriving at the claimed products in view of Bishop and Messner.
	As such, no claim is allowed.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628